Citation Nr: 0431361	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-10 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chondromalacia, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk

INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran service 
connection for chondromalacia, right knee. 

The veteran testified at a hearing before a decision review 
officer in July 2003.

An RO's determination as to whether evidence is "new and 
material" for the purpose of reopening is subject to de novo 
adjudication by the Board.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  The Board is precluded from 
considering the substantive merits of the claims in the 
absence of the Board's finding that new and material evidence 
has been submitted.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  

The issue of service connection for chondromalacia, right 
knee, based on a de novo review of the record addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In May 1996, the RO denied entitlement to service 
connection for chondromalacia, right knee.  The veteran was 
properly notified of his appellate rights, but he did not 
file an appeal.

2.  The evidence received since the unappealed May 1996 
rating decision relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSION OF LAW

The evidence received since the RO denied entitlement to 
service connection for chondromalacia of the right knee in 
May 1996 is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) 
(2004).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, which is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The Board notes that 38 C.F.R. § 3.156 as amended revised the 
standard for finding new and material evidence.  This change 
in the law is applicable in this case because the veteran's 
claim was filed after August 29, 2001, the effective date of 
the amendment; specifically, his petition to reopen a claim 
of service connection for chondromalacia, right knee, was 
received at the RO in October 2002.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

For the purpose of reopening the veteran's claim only, the 
Board finds that the requirements of the VCAA have been 
satisfied. 

Factual Background

The veteran's enlistment medical exam indicates that the 
veteran's lower extremities were normal.  Service medical 
records indicate that the veteran had a history of a lateral 
meniscectomy of the right knee prior to active duty, with 
intermittent periods of pain with swelling since that time.  
A diagnosis of chondromalacia was made.  An April 1978 
medical board found that the veteran's knee condition existed 
prior to active duty and was not aggravated by service, and 
recommended that the veteran be separated from service 
because of his knee condition.  The veteran's separation 
examination of February 1978 notes that the veteran's lower 
extremities were normal.

A May 1996 RO decision denied the veteran's claim for service 
connection for chondromalacia, right knee.  The RO notified 
the veteran of the May 1996 determination by letter dated 
that same month.  The veteran did not initiate an appeal and 
the RO decision is final.  38 U.S.C.A. § 7105(c).  However, 
the appellant may reopen his claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The additional evidence submitted subsequent to the May 1996 
rating decision wherein the RO denied entitlement to service 
connection for chondromalacia, right knee, is reported in 
pertinent part below.

A VA compensation examination of the right knee was conducted 
July 2003.  At that time the veteran gave a detailed clinical 
history concerning the condition of his right knee, prior to, 
during, and following his military service.  Following the 
examination, the diagnosis was degenerative joint disease of 
the right knee with previous surgery on the lateral aspect of 
the right knee with exacerbation of right knee pain during 
military service, currently with chronic right knee pain 
since discharge.  An X-ray showed no evidence of fracture or 
dislocation of the right knee, mild degenerative changes of 
the right knee.   

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002). Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

The Board finds that the evidence received since the May 1996 
RO decision is new and material.  Specifically, the July 2003 
VA examination indicates the veteran's right knee pain was 
exacerbated of during military service.  Accordingly, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for chondromalacia, right 
knee, is reopened and to this extent only, the claim is 
granted.  


REMAND

Having reopened the veteran's claim for service connection 
for chondromalacia, right knee, the case must now be 
considered based on a de novo review of the record.

In this regard, the Board notes that the July 2003 VA 
examination indicates that the veteran's pre-service right 
knee pain exacerbated by his military service.  It is unclear 
from the records whether the VA examiner had the opportunity 
to review the veteran's claims folder prior to the exam.  It 
is also unclear as to whether the exacerbation resulted in 
chronic increased in right knee pathology.  Therefore, the 
Board is of the opinion that additional development is 
warranted. 

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for his 
right knee disability not previously 
submitted, to include the treatment 
records prior to his entry into active 
duty.  

2.  The RO should request the VA medical 
facility in Pittsburgh to furnish copies 
of any additional medical records 
pertaining to treatment for his right 
knee disability covering the period from 
July 9, 2003 to the present.  

3.  The RO is requested make arrangements 
with the appropriate VA medical facility 
for the claims folder to be returned to 
the VA examiner who conducted the July 
2003 examination (if unavailable to 
another VA specialist in orthopedic 
disorders), in order to provide an 
addendum.  Request the examiner to review 
the claims folder and to render an 
opinion as to whether it is as likely as 
not that the preservice right knee 
disorder underwent a chronic increase in 
severity beyond the normal progression 
during active duty?  If another 
examination is required by the examiner 
it should be conducted.  A complete 
rationale for any opinion expressed 
should be included in the report.

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal is not 
granted, the appellant should be provided 
with a supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



